Per Curiam. The record of this case consists of a bill to foreclose a trust deed, the answer thereto and several cross-bills, setting up various interests, and presenting for adj udication many different questions. A great mass of evidence was taken upon the different issues and is presented in the record. We have carefully read the voluminous briefs of counsel and the'evidence relating to disputed questions of fact, and after fully considering all the points made, have reached the conclusion that the decree of the court below ought to be affirmed. Upon the question so strenuously urged that the decree is for too large an amount, we are of opinion that the evidence very clearly sustains the conclusion reached by the Chancellor. Upon some of the points made by counsel, with reference to questions of marshaling, we are not so clear, but we are not willing to reverse this ease on the doubts we entertain. Ut would serve no useful purpose for this court to enter into an opinion upon an analysis and discussion of all the questions of law and fact which counsel for appellants and plaintiffs in error have made in their briefs. We deem it sufficient to state the conclusion we have reached. A case involving interests so large and conflicting, and presenting some questions of nicety, will undoubtedly, be taken to the Supreme Court for review, where the law points so elaborately argued by counsel can be finally and authoritatively settled. Peeree affirmed.